Citation Nr: 1757487	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-22 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to April 15, 2016, and in excess of 30 percent thereafter, for irritable bowel syndrome (IBS).

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for urticaria.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981 and from December 1990 to June 1991, with additional service in the Army Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge in December 2016.

The reopened issue of entitlement to service connection for urticaria, as well as service connection for CFS, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the December 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her claim for an increased rating for IBS.

2.  A December 2007 rating decision denied service connection for urticaria.  The claim was appealed and after an October 2008 statement of the case (SOC) was issued, the Veteran did not perfect the appeal.

3.  Since October 2008, evidence has been received which relates to an unestablished fact necessary to substantiate the claim of service connection for urticaria.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an increased rating for irritable bowel syndrome have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The December 2007 rating decision, which denied service connection for urticaria, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302, 20.1103 (2017).

3.  The criteria to reopen the claim of service connection for urticaria have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn her claim for an increased rating for IBS.  Specifically, at the December 2016 Board hearing, the Veteran stated her intent to withdraw this claim.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with this claim.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.

Claim to Reopen

The original claim of service connection for urticaria was received by VA in January 2000.  By an October 2002 rating decision, the RO denied the claim on the grounds that there was no evidence that chronic urticaria or any other skin condition was caused or aggravated by service.  Thereafter, the Veteran filed a claim to reopen which was denied by the RO in the December 2007 rating decision.  A March 2008 notice of disagreement (NOD) was received followed by an October 2008 SOC.  The SOC was sent to the Veteran's then current mailing address of record.  The Veteran did not perfect the appeal as the next correspondence was the present claim to reopen that was received in March 2009.  Thus, the December 2007 rating decision that denied service connection for urticaria became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since the December 2007 rating decision, the Veteran submitted a June 2010 medical report from Dr. N.K.  She stated the Veteran's conditions were evaluated and that she has treated the Veteran for her profound fatigue, skin rashes, IBS, pain in the muscles and joints, and other disorders.  She indicated that those disorders arose as a result of the Veteran's service in the first Gulf War, and that she meets the criteria for Gulf War Illness.  She noted the Veteran has had long lasting effects from the illness, including from skin rashes.

The June 2010 medical opinion from Dr. N.K. is new and material evidence because it reflects that the Veteran suffers from an ongoing skin disorder and that such disorder may be related to her service in the Persian Gulf.  Thus, the opinion goes to the nexus element necessary for service connection.  Therefore, the new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of service connection for urticaria is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claim is further addressed in the remand section.


ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent prior to April 15, 2016, and in excess of 30 percent thereafter, for IBS, is dismissed.

New and material evidence having been received, the claim of service connection for urticaria is reopened; to this limited, the appeal is granted.


REMAND

The Veteran contends that her current urticaria disorder had its onset during or is otherwise related to her service in the Persian Gulf.  She also has indicated she has diagnosed CFS that is related to service.

A February 2009 medical opinion from Dr. N.K. indicated the Veteran is a patient in the Gulf War Illness research study at the Miami VA Medical Center (VAMC).  She indicated the Veteran meets the criteria for Gulf War Illness and has had long lasting effects from the illness, including skin rashes and fatigue.  The examiner noted that the study looks at patterns of gene activation to better understand the mediators of Gulf War Illness.  She opined it is reasonable to consider the Veteran's Gulf War Illness symptoms as related to service, including during the first Gulf War.

Dr. N.K. then submitted a June 2010 medical opinion in which, as noted above, she stated she has treated the Veteran for her complaints of profound fatigue, skin rashes, pain in the muscles and joints and various other disorders.  The examiner indicated the conditions arose as a result of the Veteran's service in the first Gulf War and she will have long lasting effects from such.

The Veteran was afforded an April 2013 VA examination, which included discussions by the examiner of CFS and urticaria.  The examiner indicated the Veteran did not have a current diagnosis of CFS.  She noted symptoms attributable to chronic fatigue syndrome, including low grade fever, nonexudative pharyngitis and palpable or tender cervical or axillary lymph nodes.  However, she found no current diagnosis and indicated the Veteran's activities have not been restricted since service.  She noted the Veteran did not report fatigue during her service in the Army Reserve and has worked as a full time nurse and in a podiatry clinic, on her feet all the time.  She stated the Veteran is only exhausted once she gets home from work and never calls in sick.

With regard to urticaria, the April 2013 examiner indicated the Veteran has multiple food sensitivities which might explain her urticaria.  She noted the Veteran also has atopic dermatitis and noted she has not had urticaria for a few years, but has atopic dermatitis on her antecubitus bilaterally, and also post inflammatory hyperpigmentations.

Thereafter, as noted above, the Veteran was afforded a December 2016 Board hearing.  She testified that her fatigue worsened after separating from service, including exhaustion which prevents functioning and feels like paralysis at times.  She noted being tired at work and falling asleep in front of her computer.  Further, she stated that the reason she refuses to miss work is due to her military bearing and also that she is the sole supporter, so she pushes through the fatigue she experiences.  She stated the severe fatigue began immediately after service.  With regard to skin rashes, she testified that she never had rashes prior to service.  She stated she noticed symptoms around August 1991 which began on her arms, then spread to her neck.  She indicated she continues to receive treatment for rash outbreaks.

The Board finds that additional VA examinations are warranted for the service connection claims for urticaria and CFS.  There is conflicting positive and negative evidence of record.  Dr. N.K.'s 2009 and 2010 opinions support the Veteran's claims, while the April 2013 VA examination report does not.  Further, additional relevant lay evidence was obtained following the April 2013 VA opinion, including the Veteran's December 2016 Board hearing testimony.  Thus, new VA examinations are necessary to determine the etiology of the Veteran's urticaria and the claimed CFS.  The Board notes that CFS is defined for VA purposes under 38 C.F.R. § 4.88a.

As the Veteran receives treatment at the Miami VAMC, prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, including from the Miami VAMC.

2.  Thereafter, schedule the Veteran for a VA examination regarding her claim of service connection for urticaria.  The entire claims file should be reviewed by the examiner and necessary tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disorder, to include urticaria, had its onset during, or is otherwise related to, her military service in the Persian Gulf.

In doing so, the examiner should provide an opinion as to whether the Veteran's urticaria is a medically unexplained chronic multisymptom illness (MUCMI).  

A MUCMI is a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

A complete rationale should be provided for all conclusions reached.

3.  Also, schedule the Veteran for a VA examination regarding her claim of service connection for CFS.  Any necessary tests should be conducted.

The examiner should first identify whether the Veteran has CFS for VA purposes under 38 C.F.R. § 4.88a.  If not, it should thoroughly be explained as to why.

The medical opinions of Dr. N.K. should be reviewed and discussed, as well as the relevant lay evidence of record.  

Also, if not, the examiner should determine whether the Veteran's asserted fatigue represents an undiagnosed illness or can be attributed to a known clinical diagnosis.

A complete rationale should be provided for all conclusions reached.

4.  Finally, readjudicate the claims remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


